

AMENDMENT TO EMPLOYMENT AGREEMENT
THIS AMENDMENT (this “Amendment”), dated as of July 31, 2019, is entered into by
and between Cardtronics USA, Inc., a Delaware corporation (the “Company”), a
Delaware corporation, and Gary W. Ferrera (the “Executive”).
WHEREAS, the Company and Executive are parties to an Employment Agreement, dated
November 16, 2017 (the “Employment Agreement”);
WHEREAS, the Company and Executive desire to enter into this Amendment to amend
certain terms of the Employment Agreement; and


WHEREAS, capitalized terms that are not defined herein shall have the same
meaning as set forth in the Employment Agreement, unless specified to the
contrary.
NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.Section 1.6 of the Employment Agreement is deleted in its entirety and
replaced with the following:
“Change in Control” shall mean and shall be deemed to have occurred if any event
set forth in any one of the following paragraphs shall have occurred:
(a)the consummation of a merger of, or other business combination by, the Parent
Company with or involving another entity; a reorganization, reincorporation,
amalgamation, scheme of arrangement or consolidation involving the Parent
Company; or the sale of all or substantially all of the Parent Company’s or the
Company’s Assets to another entity (any of which, a “Corporate Transaction”);
unless, following such Corporate Transaction, (a) the holders of equity
securities of the Parent Company immediately prior to such transaction
beneficially own, directly or indirectly, immediately after such transaction,
equity securities of the resulting or surviving parent entity, the transferee
entity or any new direct or indirect parent entity of the Parent Company
resulting from or surviving any such transaction (such entity, the “Successor
Entity”) entitled to 70% or more of the votes then eligible to be cast in the
election of directors generally (or comparable governing body) of the Successor
Entity in substantially the same proportion that they owned the equity
securities of the Parent Company immediately prior to such transaction or (b) at
least a majority of the members of the board of directors (or comparable
governing body) of the Successor Entity immediately following the Corporate
Transaction were Incumbent Directors (defined below) at the time of the
execution of the initial agreement providing for such Corporate Transaction;



--------------------------------------------------------------------------------



(b)upon the dissolution or liquidation of the Parent Company, other than a
liquidation or dissolution into any entity in which the holders of equity
securities of the Parent Company immediately prior to such liquidation or
dissolution beneficially own, directly or indirectly, immediately after such
liquidation or dissolution equity securities of the entity into which the Parent
Company was liquidated or dissolved entitled to 70% or more of the votes then
eligible to be cast in the election of directors generally (or comparable
governing body) of such entity, in substantially the same proportion that they
owned the equity securities of the Parent Company immediately prior to such
liquidation or dissolution;
(c)when any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Exchange Act, but excluding any employee benefit plan
sponsored by the Parent Company (or any related trust thereto), acquires or
gains ownership or control (including, without limitation, power to vote) of
more than 30% of the combined voting power of the outstanding equity securities
of the Parent Company, other than any entity in which the holders of equity
securities of the Parent Company immediately prior to such acquisition
beneficially own, directly or indirectly, immediately after such acquisition,
equity securities of the acquiring entity entitled to 70% or more of the votes
then eligible to be cast in the election of directors generally (or comparable
governing body) of the acquiring entity, in substantially the same proportion
that they owned the equity securities of the Parent Company immediately prior to
such acquisition or any employee benefit plan sponsored by any such entity (or
any related trust thereto); or
(d)during any period of twelve consecutive months the following individuals (the
“Incumbent Directors”) cease for any reason to constitute a majority of the
number of directors then serving on the Board: individuals who, on the Effective
Date, constitute the Board and any new director whose appointment or election by
the Board or nomination for election by the Company’s shareholders was approved
or recommended by a vote of at least a majority of the directors then still in
office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended
(other than such new director whose initial assumption of office is in
connection with an actual or threatened election contest, including, but not
limited to, a consent or proxy solicitation, relating to the election of
directors of the Company by or on behalf of a Person other than the Board).


2.Section 7.1(a) of the Employment Agreement is deleted in its entirety and
replaced with the following:
“If Executive’s employment hereunder shall terminate for any reason described in
Sections 3.2(a), 3.2(b) or 3.2(c), pursuant to Executive’s resignation for other
than Good Reason, or by Executive’s election not to renew the Initial Term or
any Renewal Term in accordance with Section 3.1, then all compensation and all
benefits to Executive hereunder shall terminate contemporaneously with such
termination of employment, except that Executive shall be entitled to (i)
payment of all accrued and unpaid Base Salary accrued but unused vacation and
unreimbursed expenses to the Date of Termination, (ii) except in the case of a
termination under Section 3.2(c) or by Executive’s election not to renew the
Initial Term or any Renewal Term in accordance with Section 3.1, any unpaid
Annual Bonus for the calendar year ending prior to the Date of Termination,
which amount shall be payable in a lump-sum on or before the date such annual
bonuses are paid to executives who have continued employment with the Company
(but in no event later than March 15 of the calendar year following the calendar
year to which such Annual Bonus relates), (iii) reimbursement for all incurred
but unreimbursed expenses for which Executive is entitled to reimbursement in
accordance with Section 4.5, (iv) except in the case of a termination under
Section 3.2(c), to the extent not already paid, any reimbursement of relocation
costs to which the Executive is otherwise entitled in accordance with Section
4.9, and (v) benefits
2





--------------------------------------------------------------------------------



to which Executive is entitled under the terms of any applicable benefit plan or
program other than any severance plan or program. In addition, if Executive’s
employment hereunder is terminated pursuant to Sections 3.2(a) or 3.2(b),
subject to the Executive’s or Executive’s representative’s or estate’s, as
applicable, delivery, within 30 days (or 45 days if the Company determines
necessary and set forth in the Release (defined below)) after the date of such
termination of employment, of the executed release substantially in the form of
the release attached as Appendix A (the “Release”) and subject to Executive’s or
Executive’s representative’s or estate’s, as applicable, compliance with all of
the surviving provisions of this Agreement and non-revocation of the Release,
(i) the Executive’s outstanding Annual Equity Awards shall be treated as
follows, unless the applicable award agreement provides for more favorable
treatment: (A) any annual equity awards granted under the Stock Incentive Plan
that vest solely based on continued employment or service that would have, but
for the termination of the Executive’s employment, vested in the 12 months
immediately following the Date of Termination, shall vest as of the Date of
Termination, and (B) awards that vest solely or in part based on performance
goals, (1) for a termination of employment during the performance period, such
awards shall be deemed earned at the target level of performance and a pro-rata
number of awards shall vest based on the number of full and partial months the
Executive was employed within the performance period over the number of total
months in the performance period and (2) for a termination of employment
following the end of a performance period applicable to an award, any awards
earned during the performance period shall fully vest, (ii) the unvested
portions of the Sign-On Incentive Stock Award will be 100% fully accelerated and
settled within 10 days following the Date of Termination, and (iii) if
Executive’s employment is terminated by the Company due to death or Disability,
Executive shall receive a bonus for the year in which the Date of Termination
occurs, calculated on a pro-rata basis to the Date of Termination and paid when
other bonuses for such fiscal year are paid.”
3.The following Section 7.1(b)(v) is hereby added to the Employment Agreement
after Section 7.1(b)(iv):
“(v) notwithstanding anything to the contrary in the applicable award agreement,
unless the applicable award agreement provides for more favorable treatment:
(A)any sign-on or one-time special equity awards granted under the Stock
Incentive Plan that were not awarded to the Executive as part of the annual
equity award program, shall fully vest as of the Date of Termination,
(B)any annual equity awards granted under the Stock Incentive Plan that vest
solely based on continued employment or service that would have, but for the
termination of the Executive’s employment, vested in the 12 months immediately
following the Date of Termination, shall vest as of the Date of Termination,
(C)any annual equity awards granted under the Stock Incentive Plan that vest
solely or in part based on performance goals,
(I)for a termination of employment during the first 12 calendar months of a
performance period applicable to an award, such awards shall be forfeited;
3





--------------------------------------------------------------------------------



(II)for a termination of employment following the end of the first 12 calendar
months of a performance period, but prior to end of that performance period,
such awards shall be earned at the actual level of performance and a pro-rata
number of awards based on the number of full and partial months the Executive
was employed within the performance period over the number of total months in
the performance period shall vest in accordance with the terms of the relevant
award; and
(III)for a termination of employment following the end of the performance period
applicable to an award, any awards earned during that performance period shall
fully vest as of the Date of Termination;


provided that, if such termination is within 24 months following a Change in
Control, notwithstanding anything to the contrary in the applicable award
agreement, unless the applicable award agreement provides for more favorable
treatment and provided the applicable Stock Incentive Plan allows: (A) any
sign-on or one-time special equity awards granted under the Stock Incentive Plan
that were not awarded to the Executive as part of the annual equity award
program, shall fully vest as of the Date of Termination, (B) any annual equity
awards granted under the Stock Incentive Plan that vest solely based on
continued employment or service that would have, but for the termination of the
Executive’s employment, vested following the Date of Termination, shall fully
vest as of the Date of Termination, (C) any annual equity awards granted under
the Stock Incentive Plan that vest solely or in part based on performance goals,
(1) for a termination of employment during the performance period applicable to
an award, such awards shall be deemed earned at the greater of actual or target
level of performance and any time-vesting condition shall be satisfied as of the
Date of Termination and (2) for a termination of employment following the end of
the performance period applicable to an award, any awards earned during the
performance period, and that would have, but for the termination of the
Executive’s employment, vested following the Date of Termination, shall fully
vest as of the Date of Termination. In the event the applicable Stock Incentive
Plan does not allow for vesting of any award as outlined herein, Executive shall
be entitled to the most favorable treatment for vesting of that award available
under the applicable Stock Incentive Plan.


4.References. All references in the Employment Agreement to “Agreement” and any
other references of similar import shall hereinafter refer to the Employment
Agreement as amended by this Amendment.
5.Remaining Provisions. Except as expressly modified by this Amendment, the
Employment Agreement shall remain in full force and effect. This Amendment
embodies the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements and understandings, oral or written, relative
thereto.
6.Governing Law. This Amendment and all claims, causes of action or proceedings
(whether in contract, in tort, at law or otherwise) that may be based upon,
arise out of or relate to this Amendment will be governed by the internal laws
of the State of Texas, without regard to conflicts of laws principles thereof.
7.Amendment Effective Date. This Amendment shall be effective as of the date
first listed above.
4





--------------------------------------------------------------------------------



8.Counterparts. This Amendment may be executed by either of the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.
[SIGNATURES ON FOLLOWING PAGE]


5





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and effective as of the day and year written below.



Cardtronics USA, Inc.By:/s/ Edward WestName:Edward WestTitle:Chief Executive
Officer/s/ Gary W. FerreraGary W. FerreraDATE:July 31, 2019







6



